PER CURIAM.
Daniel Boone appeals his sentences imposed upon revocation of community control. He was sentenced to two concurrent fifteen-year terms of imprisonment. The trial court relied on a scoresheet that correctly described the second offense as an additional offense at conviction, but scored it as a primary offense. This error added 86 points to the scoresheet, increasing the total points from 250 to 336. Because we cannot determine as a matter of law that this sizable error was harmless, we reverse and remand for resentencing. Najar v. State, 614 So.2d 644 (Fla. 2d DCA 1993).
Reversed and remanded.
RYDER, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.